DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 has two periods at the end of the claim.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 of U.S. Patent No. US 10, 799, 145. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and U.S. Patent No. US 10, 799, 145 are directed to intraoperative positioning and guidance of surgery instrument comprising a processor, computer readable memory, generating a patient specific model and object model, pre-operative and intraoperative image data, generating radiographic transformation matrix and image marker transformation matrix, computing a registration matrix and generating a 3D graphical visualization.  Furthermore, U.S. Patent No. US 10, 799, 145 is narrower than the independent claims of present application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Regarding claim 1, the independent claim is directed to a one or more non-transitory computer readable media having data and machine readable instructions executable by a processor.  The examiner notes that claim limitation “...compute a registration matrix based on applying a tracking-marker coordinate system for at least one combination marker device to a radiographic transformation matrix, such that the registration matrix provides a transformation from a tracking coordinate system of a tracking system to a common three-dimensional coordinate system, the radiographic transformation matrix being generated based on an image space transformation matrix and an image-marker transformation matrix, the image space transformation matrix being generated based on pre-operative image data and intraoperative image data for a patient that comprises one or more images captured intraoperatively of an anatomical structure of the patient and the at least one combination marker device positioned on the patient, the image-marker transformation matrix being generated based on the intraoperative image data and the tracking-marker coordinate system; register tracking data based on the registration matrix in the common three­ dimensional coordinate system in which a patient model  defining a geometry of the anatomical structure of the patient is also registered” are directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
Furthermore, the claim does not include additional elements which are sufficient to amount to significantly more than the abstract idea.  The examiner notes that the claim element “a tracking system” is not positively recited in claim 1 and does not limit claim 1, rather claim 1 is directed to gather data from the tracking system which can be saved in a memory.  Gathering data is directed to extra solution activity and not sufficient amount to significantly more than the abstract idea.  Furthermore, the claim limitation “the tracking data being generated by the tracking system and representing a location of a sensor attached to an object within the patient in the tracking coordinate system of the tracking system” are directed to extra solution activity of gathering data from a sensor which can be saved in memory and retrieved during the registration process, therefore, not sufficient amount to significantly more than the abstract idea.
Furthermore, the additional element of a generic computer components (“processor”) to execute the abstract ideas and does not add significantly more than the abstract idea because since the processor are merely a generic computer component with the computer being used as a tool for performing the recited calculations.
Furthermore, the additional claim limitation “generate an output visualization representing a location of the object relative to the geometry of  the anatomical structure of the patient in the common three­dimensional coordinate system based on the registration” are not sufficient to amount to significantly more than the abstract idea because generating an output is directed to an extra solution activity/displaying the results of the abstract idea. 
In consideration of each of the relevant factors and the claim elements both individually and in combination, claim 1 is directed to an abstract ideas without sufficient integration into a practical application and without significantly more. 
Regarding claim 2, the additional element a marker and the marker is detectable by an imaging modality and another marker detectable by the tracking system are not sufficient to amount to significantly more than the abstract idea because these claim elements are well known in the art (see prior art Leo, and below in claim rejection under prior art).
Regarding claim 3, the claim 3 further recite limitation that are directed to an abstract idea because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  Claim 3 does not limit additional elements that significantly more than the abstract idea. 
Regarding claim 4, the claim 4 further recite limitation that are directed to an abstract idea because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  Claim 4 does not limit additional elements that significantly more than the abstract idea. 
Regarding claim 5, the claim 5 further recite limitation (“...generate the patient model based on the pre-operative image data”) that are directed to an abstract idea because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  Claim 5 does not limit additional elements that significantly more than the abstract idea. 
The additional element of an electromagnetic tracking system and the sensor are sufficient to amount to significantly more than the abstract idea because these claim elements are well known in the art (see prior art Leo, and below in claim rejection under prior art).  Furthermore, gathering tracking data using the sensor are directed to extra solution activities and not sufficient to amount to significantly more than the abstract.
Regarding claim 6, claim directed to additional claim element of  generating a graphical representation of the object are not sufficient to amount to significantly more than the abstract idea because generating an output is directed to an extra solution activity/displaying the results of the abstract idea.

Regarding claim 7, the claim 5 further recite limitation (“...register the multi-sensor tracking data into the common three-dimensional coordinate system to provide registered multi-sensor tracking data, and render the graphical representation of the object in the output visualization based on the object model data of the object and further based on the registered multi­sensor tracking data.”) that are directed to an abstract idea because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  
The additional element of gathering tracking data using plurality of sensors are directed to extra solution activities and not sufficient to amount to significantly more than the abstract.  Furthermore, plurality of sensors are not sufficient to amount to significantly more than the abstract idea because these claim elements are well known in the art (see prior art Leo, and below in claim rejection under prior art).

Regarding claim 8, the claim 8 further recite limitations that are directed to an abstract idea because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  Claim 8 does not limit additional elements that significantly more than the abstract idea. 
Regarding claim 9, the claim 9 further recite limitation (“...evaluate the location of the object based on the registered tracking data relative to an anatomical feature of the anatomical structure of the patient”) that are directed to an abstract idea because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  Furthermore, evaluating step can be performed by the physician looking at the image or display. 
Furthermore, the additional element of a generic computer components (“processor”) to execute the abstract ideas and does not add significantly more than the abstract idea because since the processor are merely a generic computer component with the computer being used as a tool for performing the recited calculations.
Furthermore, the additional claim limitations of providing a visual guidance in the output visualization are not sufficient to amount to significantly more than the abstract idea because generating an output is directed to an extra solution activity/displaying the results of the abstract idea. 

Regarding claim 10, the additional claim limitations of providing a visual guidance are not sufficient to amount to significantly more than the abstract idea because generating an output is directed to an extra solution activity/displaying the results of the abstract idea.
Regarding claim 11, the claim 11 further recite limitation (“...compute a distance between the anatomical feature and the object based on the registered tracking data”) that are directed to an abstract idea because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  
Furthermore, the additional claim limitations of providing the output visualization are not sufficient to amount to significantly more than the abstract idea because generating an output is directed to an extra solution activity/displaying the results of the abstract idea. 
Regarding claim 12, the claim limitation “to generate a graphical direction indicator in the output visualization representing a direction that a distal portion of the object is oriented” are not sufficient to amount to significantly more than the abstract idea because generating an output is directed to an extra solution activity/displaying the results of the abstract idea. 
Regarding claim 13, the independent claim is directed system.  The examiner notes that claim limitation “...generate a patient model defining a geometry of an anatomical structure of a patient based on pre-operative image data of the patient; compute a registration matrix based on applying a tracking-marker coordinate system for at least one combination marker device to a radiographic transformation matrix, such that the registration matrix provides a transformation from a tracking coordinate system of a tracking system to a common three­ dimensional coordinate system, the radiographic transformation matrix being generated based on an image space transformation matrix and an image-marker transformation matrix, the image space transformation matrix being generated based on the pre-operative image data and intraoperative image data, the image­ marker transformation matrix being generated based on the intraoperative image data and the tracking-marker coordinate system, the intraoperative image data comprising one or more images captured intraoperatively of the anatomical structure of the patient and the at least one combination marker device positioned on the patient; apply the registration matrix to tracking data to provide registered tracking data to transform the tracking data from the tracking coordinate system of the tracking system to the common three-dimensional coordinate system, the tracking data representing a location of a sensor attached to an object within the patient in the tracking coordinate system of the tracking system” are directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”

Furthermore, the claim does not include additional elements which are sufficient to amount to significantly more than the abstract idea.  The examiner notes that the claim element “a tracking system” is not positively recited in claim 13 and does not limit claim 13, rather claim 13 is directed to gather data from the tracking system which can be saved in a memory.  Gathering data is directed to extra solution activity and not sufficient amount to significantly more than the abstract idea.  Furthermore, the claim limitation “the tracking data being generated by the tracking system and representing a location of a sensor attached to an object within the patient in the tracking coordinate system of the tracking system” are directed to extra solution activity of gathering data from a sensor which can be saved in memory and retrieved during the registration process, therefore, not sufficient amount to significantly more than the abstract idea.
Furthermore, the additional element of a generic computer components (“processor”) to execute the abstract ideas and does not add significantly more than the abstract idea because since the processor are merely a generic computer component with the computer being used as a tool for performing the recited calculations.
Furthermore, the additional claim limitation “generate a three-dimensional graphical visualization representing a location of the object relative to the geometry of the anatomical structure of the patient in the common three-dimensional coordinate system based on the registered tracking data” are not sufficient to amount to significantly more than the abstract idea because generating an output is directed to an extra solution activity/displaying the results of the abstract idea. 
Furthermore, the claim limitations of marker and sensor are not sufficient to amount to significantly more than the abstract idea because these claim elements are well known in the art (see prior art Leo, and below in claim rejection under prior art).
In consideration of each of the relevant factors and the claim elements both individually and in combination, claim 1 is directed to an abstract ideas without sufficient integration into a practical application and without significantly more. 
Regarding claim 14, the additional claim element generating electromagnetic filed from field generator and electromagnetic tracking system not sufficient to amount to significantly more than the abstract idea because these claim elements are well known in the art (see prior art Leo, and below in claim rejection under prior art).
Regarding claim 15, the additional claim limitation “...generate a graphical representation of the object...” are not sufficient to amount to significantly more than the abstract idea because generating an output is directed to an extra solution activity/displaying the results of the abstract idea.
Regarding claim 16, the additional claim element of guide wire is not sufficient to amount to significantly more than the abstract idea because these claim elements are well known in the art (see prior art Leo, and below in claim rejection under prior art).

Regarding claim 17, the claim 5 further recite limitation (“...register the multi-sensor tracking data into the common three-dimensional coordinate system to provide registered multi-sensor tracking data, and render the graphical representation of the object in the output visualization based on the object model data of the object and further based on the registered multi­sensor tracking data.”) that are directed to an abstract idea because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.” 
The additional element of gathering tracking data using plurality of sensors are directed to extra solution activities and not sufficient to amount to significantly more than the abstract.  Furthermore, plurality of sensors are not sufficient to amount to significantly more than the abstract idea because these claim elements are well known in the art (see prior art Leo, and below in claim rejection under prior art).

Regarding claim 18, the claim 9 further recite limitation (“...evaluate the location of the object based on the registered tracking data relative to an anatomical feature of the anatomical structure of the patient”) that are directed to an abstract idea because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  Furthermore, evaluating step can be performed by the physician looking at the image or display. 
Furthermore, the additional element of a generic computer components (“processor”) to execute the abstract ideas and does not add significantly more than the abstract idea because since the processor are merely a generic computer component with the computer being used as a tool for performing the recited calculations.
Furthermore, the additional claim limitations of providing a visual guidance in the output visualization are not sufficient to amount to significantly more than the abstract idea because generating an output is directed to an extra solution activity/displaying the results of the abstract idea. 
Regarding claim 19, the claim 11 further recite limitation (“...compute a distance between the anatomical feature and the object based on the registered tracking data”) that are directed to an abstract idea because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  
Furthermore, the additional claim limitations of providing the output visualization are not sufficient to amount to significantly more than the abstract idea because generating an output is directed to an extra solution activity/displaying the results of the abstract idea. 
Regarding claim 20, the claim limitation “to generate a graphical direction indicator in the output visualization representing a direction that a distal portion of the object is oriented” are not sufficient to amount to significantly more than the abstract idea because generating an output is directed to an extra solution activity/displaying the results of the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim limitation “a tracking marker” and “an image marker” are indefinite because it is unclear if these marker are related to the marker that is recited in claim 2 or different markers. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (WO 2012/127353).
Regarding claim 1, Liu discloses a multi-leg geometry reference tracker for multi-modality data fusion. Liu shows one or more non-transitory computer-readable media having data (see page 6, lines 9-15) and machine readable instructions executable by a processor (see 214 in fig. 3), the machine readable instructions causing the processor to at least:
compute a registration matrix (see page 10, lines 16-17) based on applying a tracking-marker coordinate system (see 302 in fig. 4) for at least one combination marker device (see 100 and 120 in fig. 3 and 4) to a radiographic transformation matrix (see 310 in fig. 4), such that the registration matrix provides a transformation from a tracking coordinate system of a tracking system to a common three-dimensional coordinate system (see 304 in 4), the radiographic transformation matrix being generated based on an image space transformation matrix (see page 8, lines 1-15) and an image-marker transformation matrix (see page 7, lines 1-4), the image space transformation matrix being generated based on pre-operative image data and intraoperative image data for a patient (see page 8, lines 6-7) that comprises one or more images captured intraoperatively of an anatomical structure of the patient and the at least one combination marker device positioned on the patient (see page 10, lines 7-10), the image-marker transformation matrix being generated based on the intraoperative image data and the tracking-marker coordinate system (see page 10, lines 11-14);
register tracking data (see page 10, lines 2-4) based on the registration matrix in the common three­ dimensional coordinate system in which a patient model  defining a geometry of the anatomical structure of the patient is also registered (see page 10, line 10), the tracking data being generated by the tracking system and representing a location of a sensor (see 224 in fig.  3) attached to an object (see 202 in fig. 3) within the patient in the tracking coordinate system of the tracking system (see page 8, lines 21-24); and
generate an output visualization (see page 9, lines 2-3) representing a location of the object relative to the geometry of the anatomical structure of the patient in the common three­dimensional coordinate system based on the registration (see page 9, lines 10-21).
Regarding claim 2, Liu shows wherein the at least one combination marker device comprises an image marker detectable by an imaging modality (see page 8, lines 10-15, page 10, lines 8-10)) and an other marker detectable by the tracking system (see page 7, lines 2-4), wherein the image marker is visible in the images of the pre-operative image data and the intraoperative image data (see fig. 4 and 5).
Regarding claim 3, Liu shows wherein the image-marker transformation matrix characterizes a relative location of a tracking marker of the at least one combination marker device (see page 7, lines 11-22; page 10, lines 10-14) and an image marker of the at least one combination marker device in both an image-marker coordinate system (see page 7, lines 11-22; page 10, lines 10-14) and the tracking coordinate system (see page 7, lines 11-22; page 10, lines 10-14).
Regarding claim 4, Liu shows wherein the image-marker transformation matrix characterizes a location of the at least one combination marker device in an image-marker coordinate system (see fig. 3 and 4; see page 7, lines 11-22; page 10, lines 10-14).
Regarding claim 5, Liu shows wherein the tracking system comprises an electromagnetic tracking system (see fig. 3 and 4; page 9, lines 10-17), wherein the tracking data is received intraoperatively based on an output of the sensor (see fig. 3, 4 and 5; page 9, lines 10-17), and the output comprises a sensor signal provided in response to an electromagnetic field emitted by the electromagnetic tracking system (see fig. 3 and 4; page 9, lines 10-17); and wherein the machine readable instructions further cause the processor to generate the patient model based on the pre-operative image data (see fig. 3, 4 and 5; page 9, lines 10-17).
Regarding claim 13, Liu discloses a multi-leg geometry reference tracker for multi-modality data fusion. Liu shows a system comprising: a non-transitory memory configured to store machine-readable instructions and data (see page 6, lines 9-15); and a processing unit (see 214 in fig. 3) configured to access the memory and execute the machine­readable instructions to:
generate a patient model defining a geometry of an anatomical structure of a patient based on pre-operative image data of the patient (see page 10, line 10; fig. 5);
compute a registration matrix  (see page 10, lines 16-17) based on applying a tracking-marker coordinate system (see 302 in fig. 4) for at least one combination marker device (see 100 and 120 in fig. 3 and 4) to a radiographic transformation matrix (see 310 in fig. 4), such that the registration matrix provides a transformation from a tracking coordinate system of a tracking system to a common three­ dimensional coordinate system (see 304 in fig. 4), the radiographic transformation matrix being generated based on an image space transformation matrix (see page 8, lines 1-15) and an image-marker transformation matrix (see page 7, lines 1-4), the image space transformation matrix being generated based on the pre-operative image data and intraoperative image data (see page 8, lines 6-7), the image­ marker transformation matrix being generated based on the intraoperative image data and the tracking-marker coordinate system (see page 10, lines 11-14), the intraoperative image data comprising one or more images captured intraoperatively of the anatomical structure of the patient and the at least one combination marker device positioned on the patient (see page 8, lines 6-7, page 10, lines 7-10; fig. 5);
apply the registration matrix to tracking data (see page 10, lines 2-4) to provide registered tracking data to transform the tracking data from the tracking coordinate system of the tracking system to the common three-dimensional coordinate system (see page 10, line 10; fig. 5), the tracking data representing a location of a sensor (see 224 in fig. 3) attached to an object within the patient in the tracking coordinate system of the tracking system (see page 8, lines 21-24; and
generate a three-dimensional graphical visualization (see page 9, lines 2-3) representing a location of the object relative to the geometry of the anatomical structure of the patient in the common three-dimensional coordinate system based on the registered tracking data (see page 9, lines 10-21).

Regarding claim 14, Liu shows the system further comprises an electromagnetic tracking system (see fig. 3 and 4; page 9, lines 10-17) that includes at least one field generator to generate an electromagnetic field external to a body of the patient (see fig. 3), wherein the tracking system corresponds to the electromagnetic tracking system (see fig. 3 and 4; page 9, lines 10-17; fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2012/127353), in view of Guttman et al. (US 2010/0312094; hereinafter Guttman).
Regarding claims 6 and 15, Liu discloses the invention substantially as described in the 102 rejection above, furthermore, Liu shows track and display location of the object based on registered track data (see fig. 3 and 4; see page 9, lines 10-21), but fails to explicitly state generating a graphical representation of the object in the output visualization based on object model data of the object. 
Guttman discloses a MRI guided surgical system.  Guttmann teaches generating a graphical representation of the object in the output visualization based on object model data of the object (see fig. 13; par. [0126]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of generating a graphical representation of the object in the output visualization based on object model data of the object in the invention of Liu, as taught by Guttman, to provide a better display of the object to the physical for image guided surgery. 
Regarding claims 16, Liu and Guttman discloses the invention substantially as described in the 103 rejection above, furthermore, Liu shows guidewire (see page 8, lines 24).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2012/127353), in view of Guttman et al. (US 2010/0312094; hereinafter Guttman) as applied to claims 6 and 15 above, and further in view of Groszmann (US 2011/0319751).
Regarding claims 7 and 17, Liu and Guttman disclose the invention substantially as described in the 103 rejection above, furthermore, Liu shows wherein the tracking data corresponds to sensor tracking data representing position and orientation in the tracking coordinate system using sensor (see fig. 3 and 4; ) and is disposed on the object (see fig. 3), registering the tracking data into the common 3D coordinate system to provide registered sensor tracking data (see page 8, lines 21-24).  Furthermore, stated above for claim 6, Guttmann teaches rendering the graphical representation of the object in the output visualization based on the object model data of the object (see fig. 13; par. [0126]).
But, Liu and Guttman fails to explicitly state multi-sensor tracking data representing the position and orientation in the tracking coordinate using plurality of sensors. 
Groszmann discloses a dynamic reference method and system for use with surgical procedures.  Groszmann teaches multi-sensor tracking data representing the position and orientation in the tracking coordinate using plurality of sensors (see claim 19), and display the location of the instrument based on registered multi sensor tracking data (see abstract; claim 19 and fig. 5-6). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of multi-sensor tracking data representing the position and orientation in the tracking coordinate using plurality of sensors in the invention of Liu and Guttmann, as taught by Groszmann, to provide more accurate localization of the surgical instrument during the surgery procedure. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2012/127353), in view of Guttman et al. (US 2010/0312094; hereinafter Guttman), in view of Groszmann (US 2011/0319751) as applied to claim 7 above, and furthermore in view of Goel et al. (US 2011/0026793, hereinafter Goel).

Regarding claim 8, Liu, Guttman and Groszmann disclose the invention substantially as described in the 103 rejection above, furthermore, Guttmann teaches wherein the object model data includes an object implicit model comprising an analytical or parametric representation of a surgical instrument (see fig. 13; par. [0126]), but Liu, Guttman and Groszmann fail to explicitly state the patient model comprising a lofted basis spline including parameters representing a surface and a centerline of the geometry of the anatomical structure.
Goel teaches patient model comprising a lofted basis spline including parameters representing a surface and a centerline of the geometry of the anatomical structure (see par. [0065]).
Therefore, it would have obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have utilized the teaching of patient model comprising a lofted basis spline including parameters representing a surface and a centerline of the geometry of the anatomical structure in the invention of Liu, Guttman and Groszmann, as taught by Goel, to have more accurate navigation of surgical tool to be able to have an automated extraction of a centerline of an object.

Claim 9-12 and 18-20 areare rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2012/127353), in view of Guttman et al. (US 2010/0312094; hereinafter Guttman) as applied to claims 6 and 15 above, and further in view of Donhowe et al. (US 2014/0188440; hereinafter Donhowe).

Regarding claims 9 and 18, Liu and Guttman disclose the invention substantially as described in the 103 rejection above, furthermore, Liu shows displaying the location of the object based on the registered tracking data (see fig. 3 and 4), but fails to explicitly state evaluating the location of the object relative to an anatomical features of the anatomical structure of the patient; and provide a visual guidance in the output visualization for guiding the object relative to the anatomical features based on the evaluation.  
Donhowe discloses a system and method for interventional procedure planning.  Donhowe teaches evaluating the location of the object relative to an anatomical features of the anatomical structure of the patient (see fig. 4-8; par. [0048], [0052]) and provide a visual guidance in the output visualization for guiding the object relative to the anatomical features based on the evaluation (see fig. 4-8; par. [0048], [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of evaluating the location of the object relative to an anatomical features of the anatomical structure of the patient; and provide a visual guidance in the output visualization for guiding the object relative to the anatomical features based on the evaluation in the invention of Liu and Guttman, as taught by Donhowe, to provide interventional instrument within the plurality of passageways and instructions for identifying a planned deployment location for positioning a distal tip of the interventional instrument to efficiently perform the surgical procedure. 
Regarding claims 10, Liu, Guttman, and Donhowe disclose the invention substantially as described in the 103 rejection above, furthermore, Donhowe teaches wherein the visual guidance comprises one of a visual position of the anatomical feature (see fig. 4-8; par. [0048], [0052]) and a trajectory path for the object relative to the anatomical feature (see fig. 4-8; par. [0048], [0052]). 
Regarding claims 11 and 19, Liu, Guttman, and Donhowe disclose the invention substantially as described in the 103 rejection above, furthermore, Donhowe teaches compute a distance between the anatomical feature and the object based on tracked data (see par. [0049])); and provide the output visualization an indication of a relative proximity between the object and the anatomical features based on the computed distance (see par. [0049] and fig. 4-8).
Regarding claims 12 and 20, Liu, Guttman, and Donhowe disclose the invention substantially as described in the 103 rejection above, furthermore, Donhowe teaches generating a graphical directional indicator in the output visualization representing a direction that a distal portion of the object is oriented (see fig. 4-8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Primary Examiner, Art Unit 3793